***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        STATE OF CONNECTICUT v. BRETT B.*
                   (AC 41288)
               DiPentima, C. J., and Prescott and Harper, Js.

                                   Syllabus

Convicted of the crimes of murder and violation of a standing criminal
    protective order in connection with the deaths of his mother, B, and
    two individuals, R and J, who lived with her, the defendant appealed.
    The defendant and B had had an altercation while he was living in her
    home, which resulted in the issuance of a protective order that prohibited
    him from contacting her or going to her residence. After the defendant
    moved out of the home, R and J moved into the home. The police found
    the bodies of B, R and J in the home, where they had repeatedly been
    struck in the head. DNA was found on a checkbook, a plastic bag and
    a cell phone charger that were recovered from the home. C, a forensic
    expert for the state, testified that the defendant was a partial match as
    to the DNA on the checkbook, and a possible contributor to the DNA
    on the bag and cell phone charger. V, another forensic expert for the
    state, testified that a bloodstain that was found on a tissue that was
    recovered from the home appeared to have been caused by a finger,
    rather than by blood spatter from R’s wounds. L, another forensic expert
    for the state, testified that bloody foot impressions from the crime scene
    were consistent in size and shape with the known foot impressions of
    the defendant, and that both impressions exhibited a swiping motion
    in the big toe area. On appeal, the defendant claimed, inter alia, that
    he was denied his right to a fair trial as a result of certain prosecutorial
    improprieties during closing argument and the admission of V’s testi-
    mony. Held:
1. The defendant could not prevail on his claim that the prosecutor misstated
    or exaggerated the significance of certain DNA evidence and implied
    to the jury that he had knowledge outside the record with respect to
    the bloody foot impressions:
    a. The prosecutor did not make any improper statements or mislead
    the jury about the DNA evidence from the bag, checkbook and cell
    phone charger: the prosecutor’s statements were made while he set
    forth his theory of the case, it would have been clear to the jury that
    if evidence tended to demonstrate that the defendant was a possible
    contributor to a DNA profile, it was being asked by the state to draw
    every reasonable inference to conclude that it was the defendant’s DNA
    that was found on those items, and the jury was able to evaluate the
    prosecutor’s arguments in light of C’s testimony and the statistical evi-
    dence she presented; moreover, the prosecutor properly asked the jury
    to infer from the totality of the evidence that in those instances in
    which there were multiple possibilities as to the source of the DNA,
    the defendant was the far more likely contributor, and the defendant
    had ample opportunity to object to and correct any misstatement by
    the prosecutor but did not do so, which suggested that he did not believe
    that the prosecutor’s remarks warranted such intervention.
    b. The prosecutor did not imply to the jury that he had knowledge
    outside the record with respect to the significance of the toe swipe
    evidence, as his argument was confined to the evidence, the defendant
    never objected to L’s testimony about the swipe marks, the prosecutor’s
    mention of a fact that was in evidence could not have been improper,
    and the prosecutor never indicated that the swipe mark had significance
    beyond the fact that it was a trait shared by the defendant and the
    person who left the bloody foot impressions.
2. The trial court did not abuse its discretion when it admitted V’s testimony
    about the bloodstain on the tissue or when it denied the defendant’s
    motion to strike that testimony and ruled that the jury was capable of
    determining the cause of the bloodstain on the basis of its knowledge
    and experience:
    a. The defendant could not prevail on his claim that the trial court
    committed plain error when it permitted V to give expert testimony
    regarding bloodstain pattern analysis when she had not previously been
   disclosed or qualified as an expert in bloodstain patterns or blood spatter
   analysis: defense counsel essentially acquiesced to the admission of V’s
   opinion testimony by failing to seasonably object to V’s qualifications
   to give an opinion about the mechanism by which the blood was trans-
   ferred to the tissue or to whether her opinion was based on scientific
   methods, and by failing to ask for a continuance or an opportunity to
   voir dire her outside the presence of the jury, and it was not until the
   defendant moved to strike her testimony that he objected to it, which
   was limited to a claim of unfair surprise and that the testimony fell
   outside the standard recognized for scientific evidence; accordingly, the
   defendant failed to demonstrate that by allowing V to express an opinion
   as to the cause of a bloodstain, the court committed the type of obvious
   and readily discernible error that would warrant application of the plain
   error doctrine.
   b. The defendant’s claim that the trial court improperly denied his motion
   to strike V’s testimony about how the blood was transferred to the tissue
   was unavailing; although the court refused to grant the defendant’s
   motion to strike, the court nevertheless effectively granted the relief he
   sought by indicating to the jurors that they could decide for themselves
   on the basis of their own observations whether they agreed with what
   the court referred to as V’s subjective opinion about how the bloodstain
   got on the tissue, and, thus, the court, through its comments, stripped
   from V’s testimony any patina of expert gloss regarding her opinion,
   the defendant never objected to the court’s statement that the jury could
   use its own powers of observation to determine whether the blood was
   a result of blood spatter or someone having touched the tissue with a
   bloody finger, which suggested that the defendant was satisfied with
   the court’s resolution of the matter, and the defendant did not ask the
   court to conduct a hearing as to whether V’s observations were properly
   viewed as scientific evidence.
   c. The defendant could not prevail on his claim that the trial court
   improperly admitted V’s opinion testimony regarding the cause of the
   bloodstain, which was based on his assertion that her opinion had not
   been disclosed previously and, therefore, that it unfairly ambushed the
   defense; the defendant never asked for a continuance to attempt to
   remedy the alleged unfair surprise, there was no testimony that V’s
   opinion involved scientific techniques or obscure scientific theories that
   would have alerted the court that a hearing pursuant to State v. Porter
   (241 Conn. 57) was necessary, which the defendant never requested,
   the defendant did not cite a single case in which expert testimony was
   struck or precluded on the ground that the opinion offered had not
   been previously disclosed in a report, and the rule that the defendant
   proposed, which would preclude a forensic expert from giving opinion
   testimony unless it previously had been disclosed, was too rigid and
   would hamstring the discretion of the trial court, which has far less
   draconian remedies available to it.
     Argued September 18—officially released December 11, 2018

                           Procedural History

   Substitute information charging the defendant with
three counts of the crime of murder and with one count
of the crime of violating a standing criminal protective
order, brought to the Superior Court in the judicial
district of Hartford and tried to the jury before Kwak,
J.; thereafter, the court denied the defendant’s motion
to strike certain testimony; verdict and judgment of
guilty, from which the defendant appealed. Affirmed.
  Lisa J. Steele, assigned counsel, for the appellant
(defendant).
  Matthew A. Weiner, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and David L. Zagaja, senior assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   PRESCOTT, J. The defendant, Brett B., appeals from
the judgment of conviction, rendered after a jury trial, of
three counts of murder in violation of General Statutes
§ 53a-54a (a) and one count of violating a standing crimi-
nal protective order in violation of General Statutes
§ 53a-223a (a). The defendant claims on appeal that
(1) he was denied his right to a fair trial because the
prosecutor committed improprieties during closing
argument by (a) misrepresenting to the jury that certain
DNA found at the crime scene belonged to the defen-
dant despite testimony from the state’s DNA expert that
the defendant was only a possible contributor, and (b)
misleading the jury regarding foot impression evidence;
and (2) the trial court abused its discretion by admitting
into evidence previously undisclosed opinion testimony
from the state’s forensic expert that a bloodstain found
on a tissue at the crime scene appeared to be caused by
a finger rather than by blood spatter, which, if credited,
tended to implicate the defendant as the perpetrator.
We reject the defendant’s claims and, accordingly,
affirm the judgment of conviction.
   The jury reasonably could have found the following
facts. In the late 2000s, the defendant lived with his
father, A, in a single-family raised ranch home in East
Hartford (East Hartford home). The defendant grew up
in the East Hartford home and had lived there intermit-
tently during his adulthood. The main floor of the East
Hartford home had two bedrooms connected by a short
hallway leading to the kitchen and living room, with a
bathroom located off that hallway near the two bed-
rooms. A third bedroom was located in the home’s
finished basement.
   In 2009, the defendant’s mother, B, moved into the
East Hartford home. B, who was divorced from A, had
lived for the preceding four years with the defendant’s
sister, C, in Manchester.1 Although A and B were civil
to each other, B primarily kept to the main level of the
home while A stayed in the finished basement. While
the defendant was living at the East Hartford house,
he occupied one of the two main floor bedrooms.
   On March 26, 2010, the defendant and B had an alter-
cation that resulted in the defendant’s arrest and an
eventual conviction of a misdemeanor. The defendant
moved out of the East Hartford home and into his sis-
ter’s house in Manchester. On May 10, 2010, the court
issued a protective order prohibiting the defendant from
assaulting, threatening or harassing B. The protective
order was modified on June 23, 2010, to a full no contact
protective order, which prohibited the defendant from
contacting B in any manner or going to her residence.
At the defendant’s sentencing, the court again modified
the no contact order to a standing criminal protective
order. See General Statutes § 53a-40e. The defendant
was unhappy with the situation involving his mother
and had remarked to a cousin on one occasion that B
‘‘needed to be dead.’’
  During the summer of 2010, A’s health deteriorated.
He died on September 15, 2010, leaving B as the sole
occupant of the East Hartford home. The defendant
indicated to several people that he blamed B for A’s
death and was furious with her. Despite the criminal
protective order in place, B remained concerned about
her safety and believed that her life was in danger.
   Approximately one month following A’s death, B
invited Michael Ramsey and Pamela Johns to move into
the basement bedroom of the East Hartford home. The
defendant was angry that B had allowed Ramsey and
Johns to move into the house, referring to them as
‘‘homeless people.’’ Despite the protective order, neigh-
bors spotted the defendant near the East Hartford
home. On one occasion, a neighbor observed the defen-
dant get out of the passenger side of a white Nissan
Altima, hide behind a line of bushes, and watch the
house. On another occasion, a different neighbor saw
someone fitting the defendant’s description driving a
white Nissan Altima, and then watched him get out of
the car and enter a wooded area behind the East Hart-
ford home. B knew that the defendant was watching
the house, telling a friend on November 22, 2010, that
she was ‘‘worried of the fact that [the defendant] was
roaming around the house . . . .’’ The friend told B to
call the police.
   A short time later, sometime between November 23,
2010, and the early morning hours of Thanksgiving Day,
November 25, 2010, B, Johns, and Ramsey were brutally
murdered in the East Hartford home, each having been
struck repeatedly in the head with an object like a
Sheetrock hammer.2 The bodies were discovered on
Thanksgiving Day by police officers who had been con-
ducting a wellness check on B at the request of a niece
living out of state. The bodies were all located near one
another, with B’s and Ramsey’s bodies found in the main
floor bathroom, and Johns’ body found just outside that
bathroom in the hallway. There were no signs of forced
entry. The front door of the home was locked, but a
rear sliding glass door was not. Both women were found
wearing jewelry. B’s bedroom and the basement bed-
room where Ramsey and Johns were staying had been
ransacked, although a purse containing $1350 in cash
was found hidden under B’s bedroom desk. The bed-
room that the defendant formerly had occupied was
not disturbed.
  A neighbor and former friend of A’s noticed the police
presence on Thanksgiving and contacted the defendant
by phone to inform him that something was happening
at the East Hartford home. The defendant responded
to the neighbor that ‘‘maybe they’re all poisoned in
there, maybe they’re all dead,’’ and, ‘‘maybe they’re
going to come and blame me for this.’’
   Investigators processed the bloody crime scene over
the course of seven days. Among the items that were
collected and sent to the state forensic laboratory for
processing were a plastic bag found behind a bookcase
in the defendant’s former bedroom, a checkbook and
a cell phone charger found on B’s bed, and a tissue
found in the doorway of the defendant’s former bed-
room near a piece of skull from one of the victims. The
side of the tissue that was facing out into the hallway
had blood on it. It was later determined that the blood
and skull fragment belonged to Ramsey, but another
portion of the tissue contained dried mucous or saliva
connected to the defendant through DNA. Bloody foot
impressions that were made by socked feet were discov-
ered in the kitchen and photographed for further
analysis.
   Because of the domestic complaints by B against the
defendant and C, they were identified immediately by
the police as possible suspects. The day the bodies
were found, the police executed a warrant to search the
defendant’s person. The defendant had visible marks
on his body, including what appeared to be scratches
and an injured toe. During the course of the investiga-
tion, the police also obtained and executed a search
warrant for a white Nissan Altima that was registered
to C’s daughter, who lived with C and the defendant.
The warrant was executed on January 6, 2011, at the
East Hartford home. When police informed C, who had
driven the vehicle to the East Hartford home that day,
that they were seizing the vehicle pursuant to a warrant,
C asked if she could remove some items from the trunk
of the car. Specifically, she sought to retain possession
of two cell phones and chargers that she indicated to
police belonged to Johns and Ramsey. She was not
allowed to remove the items, and was questioned by
the police as to where she had obtained those phones.
C indicated that she had found them that same day in
the basement bedroom, but, when pressed, claimed she
could not remember where in the room she found them.
The phones never yielded any useful information to
the investigation.
  During the pendency of the criminal investigation
into the murders, the defendant became incarcerated
on an unrelated drug charge. While in prison, he had
a conversation in the prison’s dayroom with another
inmate, William McCauley. McCauley told the defendant
that he was serving a sentence for vehicular manslaugh-
ter, after which the defendant asked McCauley if he
had killed a close friend. McCauley indicated that he
had killed his best friend and that he still had dreams
about the incident. The defendant responded that he
had ‘‘similar dreams’’ and that, although he was in
prison on a drug charge, the authorities were ‘‘trying
to get him for a triple homicide around Thanksgiving
time.’’ McCauley’s cellmate, Rocco Strazza, who was
also in the dayroom at the time the defendant spoke
with McCauley, claimed that he overheard the defen-
dant say that he was ‘‘the one who did the triple
homicide.’’
   The defendant eventually was charged with three
counts of murder and with one count of violating a
standing criminal protective order. The defendant’s first
trial ended in a mistrial. He was tried a second time,
and the jury in the second trial returned a guilty verdict
on all charges. The court, Kwak, J., sentenced the defen-
dant to a total effective term of 180 years of incarcera-
tion, with a mandatory minimum sentence of seventy-
five years of incarceration. This appeal followed. Addi-
tional facts will be set forth as necessary.
                            I
  The defendant first claims that, during closing and
rebuttal arguments, the prosecutor improperly mischar-
acterized or overstated portions of the forensic evi-
dence and that those improprieties deprived the
defendant of his right to a fair trial. More particularly,
the defendant claims that the prosecutor misstated or
exaggerated the significance of (1) certain DNA evi-
dence collected from items at the crime scene and (2)
bloody foot impressions found in the kitchen. Because
we do not agree that any of the challenged remarks
were improper, we reject the defendant’s claim.
   We begin by noting that the defendant concedes that
he did not object at trial to any of the remarks he
now challenges on appeal. As our Supreme Court has
explained, however, this is not fatal to a prosecutorial
impropriety claim. See State v. Stevenson, 269 Conn.
563, 572–73, 849 A.2d 626 (2004). ‘‘This does not mean,
however, that the absence of an objection at trial does
not play a significant role in the determination of
whether the challenged statements were, in fact,
improper. . . . To the contrary, we continue to adhere
to the well established maxim that defense counsel’s
failure to object to the prosecutor’s argument when it
was made suggests that defense counsel did not believe
that it was [improper] in light of the record of the case
at the time.’’ (Internal quotation marks omitted.) State
v. Maner, 147 Conn. App. 761, 782, 83 A.3d 1182, cert.
denied, 311 Conn. 935, 88 A.3d 550 (2014). This is partic-
ularly true if, as in the present case, a defendant claims
prosecutorial impropriety stemming from a prosecu-
tor’s discussion of DNA evidence. Such discussions
require precise and nuanced distinctions in nomencla-
ture that easily may be misconveyed or misunderstood,
especially in light of the zealous advocacy that is part
and parcel of a closing argument. If a prosecutor’s argu-
ments do not portray accurately the DNA evidence as
it was presented to the jury or stray too far from reason-
able inferences that may be drawn from such evidence,
a contemporaneous objection by defense counsel
would permit any misstatements, whether inadvertent
or intentional, to be remedied immediately.
   ‘‘The standard we apply to claims of prosecutorial
impropriety is well established. In analyzing claims of
prosecutorial impropriety, we engage in a two step ana-
lytical process. . . . The two steps are separate and
distinct. . . . We first examine whether prosecutorial
impropriety occurred. . . . Second, if an impropriety
exists, we then examine whether it deprived the defen-
dant of his due process right to a fair trial. . . . In other
words, an impropriety is an impropriety, regardless of
its ultimate effect on the fairness of the trial. Whether
that impropriety was harmful and thus caused or con-
tributed to a due process violation involves a separate
and distinct inquiry. . . . [If] a defendant raises on
appeal a claim that improper remarks by the prosecutor
deprived the defendant of his constitutional right to a
fair trial, the burden is on the defendant to show . . .
that the remarks were improper . . . .’’ (Internal quota-
tion marks omitted.) State v. Grant, 154 Conn. App.
293, 319, 112 A.3d 175 (2014), cert. denied, 315 Conn.
928, 109 A.3d 923 (2015). The defendant also has the
burden to show ‘‘that, considered in light of the whole
trial, the improprieties were so egregious that they
amounted to a denial of due process.’’ State v. Payne,
303 Conn. 538, 563, 34 A.3d 370 (2012).3
   Certainly, ‘‘prosecutorial [impropriety] of a constitu-
tional magnitude can occur in the course of closing
arguments. . . . When making closing arguments to
the jury, [however, counsel] must be allowed a generous
latitude in argument, as the limits of legitimate argu-
ment and fair comment cannot be determined precisely
by rule and line, and something must be allowed for
the zeal of counsel in the heat of argument. . . . Thus,
as the state’s advocate, a prosecutor may argue the
state’s case forcefully, [provided the argument is] fair
and based upon the facts in evidence and the reasonable
inferences to be drawn therefrom. . . .
   ‘‘While the privilege of counsel in addressing the jury
should not be too closely narrowed or unduly ham-
pered, it must never be used as a license to state, or
to comment upon, or to suggest an inference from, facts
not in evidence, or to present matters which the jury
ha[s] no right to consider.’’ (Emphasis added; internal
quotation marks omitted.) State v. Ciullo, 314 Conn.
28, 37–38, 100 A.3d 779 (2014). ‘‘A prosecutor may invite
the jury to draw reasonable inferences from the evi-
dence; however, he or she may not invite sheer specula-
tion unconnected to evidence. . . . Moreover, when a
prosecutor suggests a fact not in evidence, there is a
risk that the jury may conclude that he or she has
independent knowledge of facts that could not be pre-
sented to the jury.’’ (Citations omitted.) State v. Singh,
259 Conn. 693, 718, 793 A.2d 226 (2002). Because ‘‘[t]he
prosecutor’s office carries a special prestige in the eyes
of the jury . . . [i]t is obligatory for prosecutors to
find careful ways of inviting jurors to consider drawing
argued inferences and conclusions and yet to avoid
giving the impression that they are conveying their per-
sonal views to the jurors.’’ (Citations omitted; internal
quotation marks omitted.) Id., 722. With these principles
in mind, we turn to whether the prosecutor’s challenged
remarks in the present case were improper.
                            A
   The defendant first contends that the prosecutor mis-
characterized the DNA evidence by arguing to the jury
that the defendant’s DNA was found on several pieces
of evidence, which, according to the defendant, did
not accurately reflect the testimony of the state’s own
expert. The defendant’s claim focuses on what he char-
acterizes as misstatements about DNA collected from
three pieces of evidence: the checkbook found on B’s
bed, the phone charger located nearby, and the handles
of the bloodstained plastic bag found stuffed behind
a bookcase in the defendant’s former bedroom. The
defendant argues that, with respect to those items, the
state’s expert testified that the defendant only was a
possible contributor, and that other male relatives who
shared the same Y chromosome, a group that included
the defendant’s father, A, could have accounted for
those results. The defendant notes that the misstate-
ment was particularly significant in this case because
both the defendant and A had lived in the East Hartford
house and, thus, could have deposited DNA prior to
the murders, and there was no evidence presented at
trial establishing when the DNA at issue had been
deposited or how long it could have been present on
the items.
  The state responds that the prosecutor’s challenged
remarks were supported by the testimony of its expert
and that it was not unreasonable or improper for the
prosecutor to urge the jury to infer, in light of the evi-
dence as a whole, that it was the defendant’s DNA that
was found rather than the DNA of his father, who had
died two months prior to the murders. On the basis of
our review of the entirety of the closing arguments, we
conclude that the prosecutor’s remarks were not
improper.4
   The following additional facts are relevant to this
claim. Cheryl Carreiro, a DNA analyst from the state
forensic laboratory, testified for the state regarding the
results of DNA analysis that she performed on biological
samples collected at the crime scene or later obtained
from items collected at the crime scene. She prepared
a number of reports that were admitted through her as
full exhibits. During direct examination, she indicated
that she had compared DNA profiles derived from the
crime scene biological samples with DNA profiles
derived from known samples obtained from the three
victims and the defendant. She also provided statistical
data regarding possible contributors to the various DNA
profiles she developed from those samples.
   Carreiro performed two types of DNA tests on sam-
ples collected in this case: an ‘‘Identifiler’’ test, which
looks at both male and female DNA, and a ‘‘Yfiler’’ or
Y-STR DNA test that only looks for male DNA and, thus,
can be useful in analyzing mixed biological samples
that contain large amounts of female DNA masking
trace amounts of male DNA. See State v. Phillips, 160
Conn. App. 358, 125 A.3d 280, cert. denied, 320 Conn.
903, 127 A.3d 186 (2015). Relevant to the defendant’s
claim on appeal, Carreiro provided testimony about the
DNA profiles developed from the biological samples
taken from the checkbook, the phone charger, and the
plastic bag handles.
   With respect to the checkbook, Carreiro indicated
that biological samples were taken from the check-
book’s exterior and interior cover, the top check, and
the edges of the checks. When asked to describe the
results of DNA testing of those samples, Carreiro first
indicated that both the Identifiler and Yfiler results dem-
onstrated that the biological samples taken from the
checkbook resulted in a ‘‘mixed sample.’’5 With respect
to the three victims, only B was found to be a contribu-
tor to the Identifiler profile. Johns and Ramsey were
eliminated as contributors. Carreiro testified that the
defendant could not be eliminated as a contributor to
the Identifiler profile. She explained that ‘‘the expected
frequency of individuals who cannot be eliminated as
a contributor . . . is approximately one in 10,000 in
the African-American population, approximately one in
880 in the Caucasian population, and approximately
one in 3400 in the Hispanic population.’’ Carreiro
described the Yfiler results as ‘‘inconclusive as to
whether [the defendant] could be a contributor to the
Yfiler DNA profile.’’
   The prosecutor then asked Carreiro the following
follow-up question without any objection from defense
counsel: ‘‘On the Identifiler, however, in comparison to
the known sample of [the defendant], on the swabbing
of the checkbook . . . is it fair to say that you identi-
fied a partial profile consistent with that of him?’’ Car-
reiro responded: ‘‘Yes. He cannot be eliminated as a
contributor, and that is a partial match.’’ Turning to the
result of the DNA analysis of biological samples taken
from the cell phone charger, Carreiro testified that this
also resulted in a ‘‘mixed sample.’’ The Identifiler profile
yielded inconclusive results as to whether the defendant
could be a contributor. With respect to the Yfiler results,
Carreiro indicated that ‘‘[the defendant] or another
member of the same paternal lineage cannot be elimi-
nated as a contributor,’’ and ‘‘[t]he expected frequency
of individuals who cannot be eliminated as a contributor
to the Yfiler . . . is approximately one in forty-three
in the African-American population, approximately one
in eighteen in the Caucasian population, and approxi-
mately one in thirty-six in the Hispanic population.’’
When asked in a follow-up question whether she had
‘‘developed a partial DNA profile consistent with that
of [the defendant] on the Y profiler,’’ Carreiro answered:
‘‘The Yfiler was—was a partial result, and it was, cannot
be eliminated.’’
    Multiple biological samples were taken from the
white plastic bag. One sample was taken from visible
reddish brown stains on the bag that were identified
as human blood. Additional samples were taken from
the interior and exterior handles of the plastic bag.
Regarding the samples taken from the handles, Carreiro
testified that this was a ‘‘mixed sample.’’ Ramsey and
B were both included as contributors to the Identifiler
profile, and Johns could not be eliminated as a contribu-
tor. According to Carreiro, the defendant also is
‘‘included as a contributor’’ to the Identifiler profile,
and ‘‘[the defendant] or another member of the same
paternal lineage is included as a contributor to the Yfiler
DNA profile.’’ The expected frequency of individuals
who could be a contributor to both the Identifiler and
Yfiler profiles is ‘‘approximately one in seven million
in the African-American population, approximately one
in 880,000 in the Caucasian population, and approxi-
mately one in 4.2 million in the Hispanic population.’’
   The prosecutor asked Carreiro about a summary
table she had included in her report regarding the swab-
bing of the bag’s interior and exterior handle. In particu-
lar, he inquired whether she had identified ‘‘the full
profile of three individuals and the partial profile of
[Johns].’’ Carreiro responded: ‘‘Yes. The . . . first
inclusion is [Ramsey], the second is [B]. The third can-
not be eliminated, [Johns], and the fourth [the defen-
dant].’’ On cross-examination, defense counsel elicited
testimony from Carreiro that the defendant’s father, A,
was ‘‘another member of the same paternal lineage’’ and
would have the same Y-STR profile as the defendant.
  During closing argument, the prosecutor set forth the
state’s theory of the case and, in that context, made
the following statements regarding the DNA evidence,
including statements challenged by the defendant,
which are emphasized: ‘‘Answer the $20,000 question
then. How does [the defendant’s] DNA end up on items
in the house when he hasn’t been there in about six
months? We know the answer. This is the tissue as it
was found in the doorway of his bedroom next to what
appeared to be a piece of a skull. The tissue was recov-
ered and photographed by the state forensics lab. You
see a large amount of blood in this picture, and you
see at the other end of the tissue what was described as
a yellowish mucous-like item consistent with mucous,
tested positive for the presence of amylase. In place
and in time, the defendant is connected to one of the
victims. And not one of the victims innocently with
touch DNA, with bloodshed. The blood on that tissue
is that of [Ramsey]. The remnants of blood on his nose,
DNA’s back to [the defendant].
   ‘‘[The defendant], I would claim, ladies and gentle-
men, who is covered in blood, and he blew his nose.
And look at the back of that tissue. The back of the
tissue is actually more evidence of blood, consistent
with transfer or smearing. In a vacuum, as the lab people
will say, when you get that material and put it in a test
tube and get someone’s DNA, they can’t look at the
DNA and date it. They can’t look at the DNA and say,
I can tell you when it was deposited on an item such
as the Kleenex. But what you ladies and gentlemen
know from the evidence is, the defendant blew his nose,
and his bloody face and/or hands had blood [on] them,
which passed over to that Kleenex. There’s no way
around it. And you know what? That’s the first of the
items.
   ‘‘This is a picture of [B]’s room and [B]’s bed. You’ll
notice on the bed is a cell phone with a charger attached
to it, a checkbook with checks inside it, and another
set of checks next to it, seized. But let’s not go to the
lab yet, ladies and gentlemen. Let’s look at what you
see here because you know why, that’s important. And
if we’re all on board that the attack happened at night,
is [B] sleeping with her checks and her checkbook and
her phone not plugged in, yet plugged into the phone
itself, the charger, and what appears to be a tin of
Altoids that [a detective] described? No. Those items
were deposited and thrown and put on the bed close
in time to when the attack happened. That’s what’s
important to understand. This is where you use your
common sense.
   ‘‘And let’s go to the results of the analysis conducted
on those items. [The defendant], in a partial DNA pro-
file, is found on the wall end portion of the charger
of that phone. And on the checkbook, [the forensic
examiner] examined the checkbook. And from swab-
bing the blue section of the checkbook and top of the
checks and the edges, she came up with—you have the
reports—[B] obviously was on this checkbook. But who
else was on this checkbook? In a partial profile, [the
defendant].
   ‘‘Let’s get to time and place, ladies and gentlemen.
The defendant, who hasn’t been in the house since at
least June, 2010, though he claims back to March, 2010,
this check is dated November 15, 2010, and there are
no additional written checks from the checks in here.
The register itself starts recording back in August 11th.
This, ladies and gentlemen, dates the DNA.
  ‘‘And the bag, again, from the starting point that [the
defendant] is not in that house, a bag stuffed behind a
bookcase in his room. You’ll remember that the door-
way is over here. It made entire sense when [the detec-
tive] said she can’t imagine, based on her training and
experience, that blood on that bag came from cast-off
or spatter from the attack that happened in the hallway.
Hey, and let’s face it, we saw the photos. There was
blood everywhere. So, literally, you saw it proof positive
the blood flew everywhere, but what the blood didn’t
do is, it didn’t take corners.
   ‘‘And there virtually was no way that the blood found
on that bag, which was [B]’s blood, came as cast-off or
spatter. It was deposited there by someone who was
bloody. And you know who that bloody person was?
[The defendant]. Ladies and gentlemen, we have the
trifecta in that bag. You saw the picture from the lab.
You’ve seen what looked like kitchen bags, if they come
either folded in a box or rolled up in a roll. This bag
appeared to have been opened at one time. Is it part
of the cleanup process, ladies and gentlemen? But the
swabbing at the top of the bag has DNA profiles of all
four people involved: the three victims and [the
defendant].
   ‘‘Now, [the defendant] arguably never had contact
with [Johns] or [Ramsey]. They moved in somewhere
in October, and he hadn’t been in the house for about
six or seven months by then. Or was he? There’s no
way around it, ladies and gentlemen. In time and in
place, the DNA results tell you a story.
  ‘‘I touched already on the bag. The bag speaks to
evidence of someone making some attempt at cleaning
up. Look at the entire scene. Look at what was pre-
sented to you from the scene. We have a virtual blood-
bath in the hallway and the bathroom where the three
victims were found.
   ‘‘Questions were asked of detectives, and, I think, of
some of the forensic analysts at the lab as to the likeli-
hood that the attacker would be covered with blood.
Yes. Yes. And the simple answer to that is, look at the
exterior of the house. There’s not a lot of blood outside.
There were one or two drops. One right outside the
slider and then one on the stairs.
   ‘‘It answers a question. The attacker stayed in that
house, changed clothes, bagged up bloody items,
cleaned himself before he exited because if we’re to
assume that a bloodied attacker left through one of
those doors without doing any of that, then you
would’ve had a blood trail, and you don’t.’’ (Empha-
sis added.)
   The prosecutor also briefly revisited the DNA evi-
dence in his rebuttal argument, stating: ‘‘For you, as
you assess this evidence, it makes it easier for you
because not one of these items of evidence stands alone.
Collectively, they paint a picture as to who the killer
is. And again, the entirety of the checkbook, which
spans from August to November, the defendant isn’t,
shouldn’t, and per his own words, wasn’t in that house.
And the most compelling piece of evidence is that bag.
That bag, which has the DNA of every individual
involved in this crime, the three victims and the defen-
dant.’’ (Emphasis added.)
   The defendant argues that the emphasized portions
of the prosecutor’s arguments sought to mislead the
jury by asserting facts not in evidence, which is
improper. State v. Singh, supra, 259 Conn. 718. With
respect to the checkbook, the defendant claims that
the prosecutor’s statement that his DNA was found ‘‘[i]n
a partial profile’’ was misleading because, to the extent
that the statement referred to the Yfiler profile, the
defendant’s DNA could not be distinguished from A,
who was living at the East Hartford home until mid-
September, 2010, after the checkbook began to be used
in August, 2010. The defendant argues that the prosecu-
tor also misstated the DNA results with respect to the
cell charger by indicating that the defendant’s DNA was
found ‘‘in a partial DNA profile.’’ The defendant asserts
that this was incorrect because Carreiro had testified
that the Identifiler profile was inconclusive as to the
defendant and that the Yfiler had indicated only that
the defendant or a member of the same parental lineage
could not be eliminated as a contributor. Finally, with
respect to the bag handles, the defendant notes that
Carreiro testified that ‘‘[the defendant] or another mem-
ber of the same paternal lineage is included as a contrib-
utor’’ to the Yfiler profile, whereas the prosecutor stated
in closing argument and rebuttal that the mix sample
obtained from the bag included DNA from the
defendant.
   ‘‘We long have held that a prosecutor may not com-
ment on evidence that is not a part of the record and
may not comment unfairly on the evidence in the
record.’’ State v. Fauci, 282 Conn. 23, 49, 917 A.2d 978
(2007). ‘‘It is not, however, improper for the prosecutor
to comment upon the evidence presented at trial and
to argue the inferences that the jurors might draw
therefrom . . . .’’ (Emphasis added; internal quotation
marks omitted.) State v. Gibson, 302 Conn. 653, 660,
31 A.3d 346 (2011). We previously have held that, if
the evidence presented at trial is that the defendant is
included as a contributor to a DNA profile, then it is
not necessarily improper for a prosecutor to argue to
a jury during closing argument that the DNA found was
the defendant’s as long as that is a reasonable inference
to be drawn in light of the evidence as a whole. See
State v. Jones, 115 Conn. App. 581, 597–600, 974 A.2d
72, cert. denied, 293 Conn. 916, 979 A.2d 492 (2009).
We see no reason why this same principle would not
also apply to instances in which the defendant could
not be eliminated as a contributor. See State v. Small,
180 Conn. App. 674, 687–88, 687 n.3, 184 A.3d 816 (find-
ing claim unpreserved but observing in dicta that it
was not improper for prosecutor to invite jury to draw
inference that defendant’s DNA was on mop handle in
light of expert testimony that he could not be eliminated
as contributor), cert. denied, 328 Conn. 938, 184 A.3d
268 (2018). In either instance, the defense was not pre-
cluded from arguing that the inconclusive nature of the
DNA evidence left reasonable doubt about the defen-
dant’s guilt on the basis of the statistical probabilities
presented.
   Here, the prosecutor’s statements regarding the DNA
evidence were made in the context of his setting forth
the state’s theory of the case, and much of the prosecu-
tor’s closing argument focused on the evidence other
than DNA that tended to support the theory that the
defendant had committed the murders. It would have
been clear to the jury that if evidence tended to demon-
strate that the defendant was a possible contributor to
a DNA profile, the state was asking the jury to draw
every reasonable inference to conclude that it was, in
fact, the defendant’s DNA that was found, and not that
of another possible contributor. The jury had heard
Carreiro’s testimony and was able to evaluate the state’s
closing arguments in light of its own understanding of
that testimony, which also included statistical evidence
about the likelihood that the defendant’s DNA was the
source of the profiles developed from the crime scene
evidence. The defendant’s argument with respect to the
checkbook, which focuses on the Yfiler profile, also
misses the mark because it ignores the fact that Carreiro
testified that the defendant could not be eliminated as
a contributor and, thus, ‘‘was a partial match,’’ with
respect to the Identifiler profile. Further, although it
may be accurate with respect to the charger and bag
to note that the Yfiler results indicated that both the
defendant and A were possibly contributors to the DNA
found on those items, the prosecutor properly asked
the jury not to look at the results of each item individu-
ally, but to view all the evidence presented collectively
in order to ‘‘paint a picture as to who the killer is.’’ In
other words, the prosecutor was asking the jury to infer
from the totality of the evidence presented, including
all the nonscientific evidence, that in those instances
in which there were multiple possibilities as to the
source of the DNA, the defendant was the far more
likely contributor.
   It was not necessary for the jury to have found that
the state had proven beyond a reasonable doubt that
the DNA in question belonged to the defendant in order
properly to use that evidence, in conjunction with other
evidence, to assess whether the state had met its burden
of proving beyond a reasonable doubt that it was the
defendant who had committed the murders. Although
the state has the burden to prove beyond a reasonable
doubt all elements necessary for the commission of
a crime, including identity, subordinate facts, such as
whose DNA was present on a particular item of evi-
dence, may be established by inference or circumstan-
tial proof and need not be established beyond a
reasonable doubt. See State v. McDonough, 205 Conn.
352, 355, 533 A.2d 857 (1987) (‘‘[if] a group of facts are
relied upon for proof of an element of the crime it is
their cumulative impact that is to be weighed in deciding
whether the standard of proof beyond a reasonable
doubt has been met and each individual fact need not
be proved in accordance with that standard’’), cert.
denied, 485 U.S. 906, 108 S. Ct. 1079, 99 L. Ed. 2d 238
(1988).
   The prosecutor never stated that the defendant’s DNA
was found on any item from which he had been elimi-
nated as a possible contributor to the DNA profile,
which would have been improper. To the extent that
the prosecutor may have used imprecise language or
terminology, the defendant had ample opportunity to
object and to correct any perceived misstatement but
elected not to do so, suggesting that he did not believe at
the time that the remarks warranted such intervention.
When considered within the context of the state’s entire
argument and allowing some leeway for zealous advo-
cacy, as we must, we cannot conclude that the prosecu-
tor made any statements that reasonably can be viewed
as improper under the circumstances or that the jury
likely was misled by the prosecutor’s arguments.6
                            B
  We next turn to the defendant’s contention that the
prosecutor engaged in prosecutorial impropriety by
misleading the jury about the significance of bloody
foot impressions found at the crime scene. We are not
persuaded that the prosecutor’s remarks were
improper.
   The following additional facts are relevant to our
consideration of this aspect of the defendant’s prosecu-
torial impropriety claim. At trial, the state called as a
witness Lisa Ragaza, a state forensic science examiner
specializing in the analysis of imprints. She testified
about comparisons that she made between the foot
impressions found in the kitchen at the crime scene
and known foot impressions the East Hartford Police
Department later obtained from the defendant. She tes-
tified that the impressions from the crime scene were
consistent in size and shape with the known foot
impressions of the defendant. She also testified that
both the crime scene impression and the known impres-
sion of the defendant exhibited a common characteris-
tic, a ‘‘swiping motion’’ in the big toe area of the
impression. The defendant did not object to this tes-
timony.7
  As to her final conclusions, Ragaza testified as fol-
lows on direct examination by the prosecutor:
  ‘‘Q. Now, Ms. Ragaza, you’re not here, or, tell me, yes
or no, are you capable of saying the known impressions
that were submitted by the East Hartford Police Depart-
ment—so I’ll hold up a transparency. The known
impressions by the East Hartford Police Department,
the person who made those actually made what was
submitted from the crime scene.
  ‘‘A. No, I cannot.
  ‘‘Q. And why not?
  ‘‘A. There’s no individual characteristics present in
the imprints from the crime scene that would allow me
to make an identification or an individualization as to
who made those imprints.
  ‘‘Q. Okay. However, based on your examination, you
are of the conclusion that they are consistent in size
and shape?
  ‘‘A. Uh, yes.
   ‘‘Q. Let me ask you. I want to ask you to—in reviewing
all of the prints from the crime scene with these photo-
graphs that look to be coming off of linoleum, for lack
of a better word, did you see both left foot and right
foot impressions?
  ‘‘A. Yes.
  ‘‘Q. And of the right foot impressions, did all of them
that show a portion of the toes appear to have that
swiping motion from the big toe noticed?
  ‘‘A. Yes, I did notice that.
  ‘‘Q. And of all the—the left foot impressions from
the crime scene, were there a number of those observed
by you?
  ‘‘A. Uh, yes. There was more than just that one.
  ‘‘Q. And of those, did you observe any swiping charac-
teristics or what you observed on the big toe of left
foot impressions?
  ‘‘A. No, I did not see that.
  ‘‘Q. And of the known prints that were submitted by
the East Hartford police, did you observe the swiping
motion of the big toe consistently in the right foot
impressions?
  ‘‘A. Uh, yes. It was consistent.
  ‘‘Q. And did you observe any of that swiping charac-
teristic in any of the left foot impressions submitted by
the East Hartford Police Department?
  ‘‘A. I don’t believe so.’’
  Again, no objections were made by the defendant to
Ragaza’s testimony.
    As part of cross-examination, defense counsel sought
to clarify that Ragaza could not tell the jury about any
‘‘individualizing identifying factors . . . .’’ Ragaza
responded: ‘‘Right. There’s nothing individualizing.’’
Defense counsel inquired further: ‘‘So, it would be fair
to say that the sock prints, the impressions that you
looked at and in some ways using a—an unsocked or
just barefoot impression, they could’ve been made by
anyone who has a similarly sized foot?’’ Ragaza
responded: ‘‘Yes. That’s correct.’’
   During closing argument, the prosecutor argued as
follows with respect to the bloody foot impressions:
‘‘And there are footprints in the kitchen, socked foot-
prints. Further evidence that someone is removing
clothing, changing clothing, packaging up bloody cloth-
ing before his exit. We know where the person exited.
We know the route they took in exiting. . . .
  ‘‘The footprints, ladies and gentlemen. They simply
do it. They’re in blood. They speak to the here and now
as it relates to the attack. You saw the photographs.
You saw the transparent overlays. You make a decision.
  ‘‘[Ragaza] from the lab testified. She indicated that
footprint analysis is not individualizing, it’s not exact-
ing. She could not say the test prints were made by
the defendant. She could not say from looking at his
footprints that he made the prints at the crime scene,
but what she could say is they were consistent in size
and shape. And then you, for your own analysis, had
an opportunity to compare those. They are, remarkably,
incredibly, the same prints. These are enormous feet.
They’re size thirteen prints.
  ‘‘The person at the crime scene continually made a
swipe with his right big toe, and [the defendant] makes
that same swipe with his right big toe. All of the left
prints at the crime scene in that kitchen didn’t have
such a swipe, and none of the left prints that [the
defendant] provided in December had a swipe. You
ultimately decide if those are his prints in socks. Again,
what killer removes his socks if he’s not cleaning him-
self up? Or removes his shoes?’’ (Emphasis added.)
   The defendant takes exception to the emphasized
portion of the prosecutor’s argument. The defendant
acknowledges that it was proper for the jury to be asked
to decide from its common knowledge the significance
of the fact that the defendant shared the same size
footprint as whoever left the bloody foot impressions
at the crime scene. He nevertheless maintains that
because the jury was never provided information about
‘‘the swipe mark’s frequency,’’ presumably meaning the
frequency of its occurrence in the general population,
the significance of the swipe mark fell beyond the jury’s
common knowledge. According to the defendant, ‘‘[t]he
prosecutor’s claim that the mark was significant implied
that the state had knowledge beyond that in the record.’’
   The prosecutor, however, clearly confined his argu-
ment to the evidence as it was presented. The defendant
never objected to Ragaza’s testimony describing the
swipe marks she observed on the footprint evidence.
Merely mentioning a fact that is in evidence cannot, by
itself, be an impropriety. State v. O’Brien-Veader, 318
Conn. 514, 547, 122 A.3d 555 (2015) (‘‘[i]t is not improper
for the prosecutor to comment upon the evidence pre-
sented at trial and to argue the inferences that the jurors
might draw therefrom’’ [internal quotation marks omit-
ted]). The state never indicated that the swipe mark
had any particular significance beyond the fact that,
like foot size and shape, it was a trait shared by the
defendant and the person who left the impressions at
the crime scene. As the state indicated in its appellate
brief, ‘‘the prosecutor expressly recognized the limits
of Ragaza’s analysis as well as the jury’s role as ultimate
decision maker.’’ The defendant has failed to convince
us that the jury reasonably would have construed the
state’s argument as implying that it had knowledge out-
side the record with respect to the significance of the
toe swipe evidence. Nothing in the prosecutor’s argu-
ment regarding the foot impression evidence was
improper.
  In sum, because we conclude that none of the chal-
lenged statements of the prosecutor were improper, we
reject the defendant’s prosecutorial impropriety claim.
                            II
   The defendant next claims that the court abused its
discretion by allowing one of the state’s forensic
experts, Anita Vailonis, to provide previously undis-
closed opinion testimony and by denying the defen-
dant’s subsequent motion to strike that testimony.
Specifically, the defendant challenges the admissibility
of Vailonis’ testimony that the bloodstain found on the
tissue collected at the crime scene appeared to have
been caused by a finger, presumably that of the killer,
rather than by blood spatter from wounds received
by Ramsey during the murder. The defendant’s theory
regarding the tissue was that it was discarded in the
East Hartford home during the time he lived there and,
by happenstance, was on the floor near his former bed-
room at the time of the murders. The defendant argues
that the state elicited this ‘‘surprise’’ testimony to bol-
ster its own theory that the tissue was not present at
the East Hartford home from an earlier, unknown time,
but was deposited at the time of the incident by the
killer, who, given the brutality of the killings, likely
would have been covered in the victims’ blood. Because
the defendant’s DNA was found on the used portion of
the tissue, this tended to support an inference that he
was the killer.
   The defendant does not dispute that it was his DNA
extracted from the portion of the tissue where the
mucous with the presence of amylase was detected.
Likewise, it is not disputed by the parties that Ramsey
was the source of the blood found on the tissue. Car-
reiro testified that the testing of the bloodstained por-
tion of the tissue demonstrated that it was a ‘‘mixed
sample,’’ with Ramsey ‘‘included as a contributor’’ but
the other victims and the defendant eliminated as con-
tributors. Carreiro indicated that the expected fre-
quency of individuals who could have contributed to
the DNA profile was ‘‘less than one in seven billion in
the African-American, Caucasian and Hispanic popula-
tions.’’ As to touch DNA obtained from the portion
of the tissue identified as containing saliva or nasal
secretions, Carreiro explained: ‘‘The Identifiler results
are consistent with [the defendant] being the source of
the Identifiler DNA profile . . . . The expected fre-
quency of individuals who could be the source of the
Identifiler DNA profile . . . is less than one in seven
billion in the African-American, Caucasian, and His-
panic populations.’’ The three victims were eliminated
as possible sources of the touch DNA.
   On appeal, the defendant makes three arguments in
support of his evidentiary claim. First, the defendant
contends that Vailonis gave expert bloodstain pattern
analysis testimony without ever properly having been
disclosed or qualified as an expert in bloodstain pat-
terns or blood spatter analysis. Second, the defendant
takes issue with the trial court’s rationale for denying
his motion to strike Vailonis’ testimony, namely, its
conclusion that the jury was capable of determining
the cause of the bloodstain on the basis of its own
knowledge and experience. Third, the defendant main-
tains that Vailonis’ opinion regarding the cause of the
bloodstain ambushed the defense because it was not
disclosed prior to trial either in response to the defen-
dant’s request for disclosure, in Vailonis’ forensic
report, or as part of her testimony at the defendant’s
first trial.8
  The state responds that we should reject the defen-
dant’s claim because Connecticut law does not require
pretrial disclosure of every aspect of an expert’s testi-
mony, the defendant opened the door to the challenged
testimony on cross-examination, and whether the stain
looked like it was made by a finger was a matter the
jury could decide without expert testimony. For the
reasons that follow, we are unconvinced that the court
abused its discretion in admitting Vailonis’ testimony
or in denying the defendant’s motion to strike, and,
thus, we reject the defendant’s claim.
   The following additional facts and procedural history
are relevant to our discussion of this claim. On April
9, 2015, the defendant filed a request for disclosure,
seeking, inter alia, ‘‘any reports or statements of experts
made in connection with the offense charged, including
results of . . . scientific tests, experiments or compari-
sons, which are material to the preparation of the
defense or are intended for use by the prosecuting
authority as evidence in chief at the trial.’’ The state
produced all relevant forensic reports. One report
described the bloodstain observed on the tissue found
at the crime scene, but did not opine on the mechanism
by which the blood was transferred onto the tissue.
  As part of her direct testimony, Vailonis explained
that she was a forensic science examiner at the state
forensic laboratory and discussed her educational back-
ground and experience. Her duties at the laboratory
included examining evidence for the presence of blood
or other body fluids and preparing samples for DNA
analysis. She received a number of items collected from
the crime scene in the present case and prepared several
reports setting forth her observations, findings, and
analysis. Those reports were admitted as full exhibits.
   One item Vailonis was questioned about during her
direct testimony was the tissue found near the door of
the defendant’s former bedroom. Vailonis testified that
she observed reddish brown stains on one area of the
tissue that she later determined was consistent with
human blood, and another area she described as having
a ‘‘crusty texture’’ that tested positive for amylase, a
substance present in saliva and nasal secretions. She
photographed the tissue and took samples of both areas
and sent them for DNA testing. Photographs of the two
significant areas of the tissue were marked as state’s
exhibits 179 and 180 and were admitted into evidence.
The photographs were displayed on a projector for the
jury, and Vailonis used a laser pointer to indicate to
the jury the bloodstained area and the ‘‘crusty’’ area
containing the amylase.
  On cross-examination, the defense pursued a line of
questioning intended to establish that Vailonis could
not determine precisely how old the tissue was or how
long any substance had been present on the tissue. She
agreed that she could not provide that information.
Vailonis also agreed with defense counsel that she had
no way of knowing whether the presence of the amylase
was the result of someone blowing his or her nose or
spitting into the tissue.9
  On redirect examination, the prosecutor sought to
counter defense counsel’s suggestion that the defendant
could have used the tissue when he lived at the East
Hartford home and that Ramsey’s blood was transferred
to the tissue through spatter caused by the violent
assault on Ramsey. The following colloquy occurred:
  ‘‘Q. Ms. Vailonis, [defense counsel] asked you
whether or not you—you were able to agree with the
possibility that the tissue appeared to have been some-
one blowing their nose based on the crusty material
you observed in there?
  ‘‘A. Yes.
   ‘‘Q. Did you observe other areas of blood on that
tissue?
  ‘‘A. Yes.
   ‘‘Q. And in looking at the areas of—of blood on that
tissue, do you have any opinion based on your training
and experience as to how or what it appears? What
mechanism took place in depositing it on that area?
  ‘‘A. Yes.
  ‘‘Q. In observing state’s exhibit 179, what did that
stain appear to look like to you? (state’s exhibit [num-
ber] 179 projected on the screen)
   ‘‘A. That stain appears to be some sort of fingerprint
to me, bloodied hand with bloody fingers holding a
tissue with—on one side and then the amylase-positive
area of the tissue on the other side. So, a bloody finger-
print impression-type of stain opposite the amylase-
positive area.
  ‘‘Q. Are you, based on your training and experience,
familiar with drops or—or the—the evidence of drops
or dripping stains being observed on fabrics?
  ‘‘A. Yes. I’ve taken courses and I—I am proficiency
tested in blood spatter analysis.
  ‘‘Q. Showing you state’s exhibit 180. Do these stains
that are exhibited on this vantage point of the tissue
seem to be consistent with drops or drips? (state’s
exhibit [number] 180 projected on the screen)
  ‘‘A. They do not.
  ‘‘Q. And do you have an opinion based on your train-
ing as to what they are consistent of? What caused
them?
   ‘‘A. They appear to me to be some sort of transfer
from one surface to another onto that paper product.’’
   At no point during the prosecutor’s redirect examina-
tion of Vailonis did defense counsel raise any objection.
He did not object to the scope of Vailonis’ testimony,
her qualifications to provide an opinion as to the mecha-
nism by which the blood was transferred to the tissue,
or to the form of any of the prosecutor’s questions.
  On recross-examination, defense counsel challenged
Vailonis regarding the opinion that she expressed dur-
ing redirect examination:
   ‘‘Q. Ms. Vailonis, with regard to that particular analy-
sis, have you prepared a report with regard to that tes-
timony?
  ‘‘A. I have not.
  ‘‘Q. Have you been asked to prepare a report in any
way with regard to what we just saw and your opinion
about it being a thumbprint?
  ‘‘A. I have not, nor did I say thumbprint, but a finger
type-print.
  ‘‘Q. And did you—was that information provided in
any kind of—or included in any kind [of] report that
was provided by your laboratory?
  ‘‘A. No.
  ‘‘Q. And with regard to your opinion about that, what
degree of scientific certainty and reliability do you have
in making that opinion?
  ‘‘A. There—there is my knowledge, and my experi-
ence, and my training that I rely on. I have had—I’m
pushing thirty years of forensic experience, and I’ve
examined very, very many items of evidence that are
bloody. And that is what it appears to me to look like.
  ‘‘Q. Have you been ever asked to express an opinion
on that particular item of evidence before today?
  ‘‘A. No.
  ‘‘Q. And with regard to that, what standards did you
use in reaching your opinion.
  ‘‘A. My—
  ‘‘Q. —besides your training and experience. What
scientific standards did you use in reaching that
opinion?
  ‘‘A. I don’t believe there are any scientific standards
by which I compare a stain to. I’m not quite sure what
you’re asking.
   ‘‘Q. Well, when you give an opinion about something,
there has to be some kind of—and you claim to be a
scientist and have this experience and education and
training, there has to be a standard by which you have
made your opinion that that’s a fingerprint, or thumb-
print, or something. I’m just wondering what is it
exactly? What standards did you use in reaching that
opinion?
  ‘‘A. My experience and training.’’
  At this point in the proceedings, defense counsel
asked the court to strike Vailonis’ testimony regarding
the cause of the bloodstain on the tissue, claiming that
such testimony fell ‘‘outside the standards here as we
recognize them for scientific testimony.’’ The prosecu-
tor responded that a proper foundation for the testi-
mony had been laid, ‘‘and it is follow-up based on
[defense] counsel’s willingness to ask her a question
about how other items got on that—could’ve been
deposited on that item of evidence.’’ The following col-
loquy ensued:
   ‘‘[Defense Counsel]: And I, also, Your Honor, would
say that because there’s never been a report provided
to the defense with regard to its—it’s basically ambush
to the defense that I can’t then present a witness to be
able to counter this opinion that’s being offered for the
first time and has never been offered in a report.
  ‘‘[The Prosecutor]: Your Honor, I don’t believe there’s
a basis for it. It’s follow-up. There was—neither was
there a report existing indicating that she was of the
opinion that someone blew their nose in this tissue.
But that was elicited by [defense] counsel.
  ‘‘The Court: Was that in the report?
  ‘‘[The Prosecutor]: No.
  ‘‘The Court: Okay. Anything else, [defense counsel]?
  ‘‘[Defense Counsel]: I don’t think we’re talking about
the idea of it being someone blowing their nose in it,
Your Honor. We’re talking about this, fingerprints, or—
or thumbprint, whatever it is, and I didn’t inquire about
that, Your Honor.
  ‘‘The Court: Well, you did—well, you didn’t object
when he was questioning [Vailonis] regarding the tissue
in the follow-up.
  ‘‘[Defense Counsel]: I had no idea where he was going,
Your Honor.
  ‘‘The Court: Well, he was—it was brought up on your
cross-examination, correct, the tissue?
  ‘‘[Defense Counsel]: Right. Exactly, brought up on
his direct, Your Honor.
  ‘‘The Court: Well, I thought you brought that up on
cross-examination. Yeah, you discussed it, so.
  ‘‘[Defense Counsel]: Oh, it was discussed, Your
Honor, yes.
   ‘‘The Court: Yeah. All right. Well, she did say it’s not
a scientific method, and this is purely based on her
experience of thirty years or so of forensic analysis.
So, I’m going to deny your motion to preclude her testi-
mony. Certainly, the jury can decide themselves, based
on the exhibits, whether or not it appears to be what
it is, and that’s just purely her subjective opinion. All
right. Anything else?
  ‘‘[The Prosecutor]: No, Your Honor.’’
   The following standard of review and other legal prin-
ciples govern our consideration of the defendant’s evi-
dentiary claim. ‘‘[T]he trial court has broad discretion
in ruling on the admissibility . . . of evidence . . . .
The trial court’s ruling on evidentiary matters will be
overturned only upon a showing of a clear abuse of the
court’s discretion. . . . We will make every reasonable
presumption in favor of upholding the trial court’s ruling
. . . and . . . upset it [only] for a manifest abuse of
discretion.’’ (Internal quotation marks omitted.) State
v. Thompson, 305 Conn. 412, 434, 45 A.3d 605 (2012),
cert. denied, 568 U.S. 1146, 133 S. Ct. 988, 184 L. Ed.
2d 767 (2013).
  Our deferential standard generally applicable to
review of evidentiary rulings applies equally to rulings
on the admissibility of expert testimony. ‘‘[U]nless [the
court’s wide] discretion has been abused or the ruling
involves a clear misconception of the law, the trial
court’s decision will not be disturbed. . . . In
determining whether there has been an abuse of discre-
tion, the ultimate issue is whether the court could rea-
sonably conclude as it did.’’ (Internal quotation marks
omitted.) State v. Guilbert, 306 Conn. 218, 229–30, 49
A.3d 705 (2012).
   ‘‘Expert testimony should be admitted when: (1) the
witness has a special skill or knowledge directly appli-
cable to a matter in issue, (2) that skill or knowledge
is not common to the average person, and (3) the testi-
mony would be helpful to the court or jury in consider-
ing the issues. . . . In other words, [i]n order to render
an expert opinion the witness must be qualified to do
so and there must be a factual basis for the opinion. . . .
   ‘‘It is well settled that [t]he true test of the admissibil-
ity of [expert] testimony is not whether the subject
matter is common or uncommon, or whether many
persons or few have some knowledge of the matter;
but it is whether the witnesses offered as experts have
any peculiar knowledge or experience, not common to
the world, which renders their opinions founded on
such knowledge or experience any aid to the court or
the jury in determining the questions at issue. . . .
Implicit in this standard is the requirement . . . that
the expert’s knowledge or experience . . . be directly
applicable to the matter specifically in issue. . . .
   ‘‘Beyond these general requirements regarding the
admissibility of expert testimony, [t]here is a further
hurdle to the admissibility of expert testimony when
that testimony is based on . . . scientific [evidence].
In those situations, the scientific evidence that forms
the basis for the expert’s opinion must undergo a valid-
ity assessment to ensure reliability. . . . In [State v.
Porter, 241 Conn. 57, 68, 698 A.2d 739 (1997), cert.
denied, 523 U.S. 1058, 118 S. Ct. 1384, 140 L. Ed. 2d 645
(1998)], [our Supreme Court] followed . . . Daubert v.
Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113
S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and held that
scientific evidence should be subjected to a flexible
test, with differing factors that are applied on a case-by-
case basis, to determine the reliability of the scientific
evidence. . . . Following [Porter], scientific evidence,
and expert testimony based thereon, usually is to be
evaluated under a threshold admissibility standard
[relating to] the reliability of the methodology underly-
ing the evidence.’’ (Citations omitted; internal quotation
marks omitted.) State v. Guilbert, supra, 306 Conn.
230–31.
   With these principles in mind, we turn to the argu-
ments raised by the defendant in support of his eviden-
tiary claim.
                              A
  The defendant first argues that the court improperly
permitted Vailonis to give expert bloodstain pattern
analysis testimony without her having been disclosed
or qualified as an expert in bloodstain patterns or blood
spatter analysis. The defendant concedes that defense
counsel did not raise this particular objection before
the trial court, arguing that counsel was ‘‘surprised by
her testimony . . . .’’ The defendant nevertheless con-
tends that ‘‘[i]t was plain error to permit a witness to
give expert opinion testimony in a separate area without
formally qualifying her as an expert witness in that
area.’’ The state argues that we should decline to review
this unpreserved aspect of the defendant’s claim. The
state further argues that the defendant cannot succeed
under the plain error doctrine; see Practice Book § 60-
5; because there was no clear and obvious error here,
and he has failed adequately to brief his entitlement to
such extraordinary relief. We agree with the state on
both grounds.
   ‘‘[I]n order to preserve an evidentiary ruling for
review, trial counsel must object properly. . . . In
objecting to evidence, counsel must properly articulate
the basis of the objection so as to apprise the trial
court of the precise nature of the objection and its
real purpose, in order to form an adequate basis for a
reviewable ruling. . . . Once counsel states the author-
ity and ground of [the] objection, any appeal will be
limited to the ground asserted. . . . [T]hese require-
ments are not simply formalities. [A] party cannot pre-
sent a case to the trial court on one theory and then
seek appellate relief on a different one . . . . For this
court to . . . consider [a] claim on the basis of a spe-
cific legal ground not raised during trial would amount
to trial by ambuscade, unfair both to the [court] and
to the opposing party. . . . Thus, because the essence
of preservation is fair notice to the trial court, the deter-
mination of whether a claim has been properly pre-
served will depend on a careful review of the record to
ascertain whether the claim on appeal was articulated
below with sufficient clarity to place the trial court on
reasonable notice of that very same claim.’’ (Citations
omitted; emphasis in original; internal quotation marks
omitted.) State v. Miranda, 327 Conn. 451, 464–65, 174
A.3d 770 (2018).
   Even if a claim is unpreserved, however, an appellate
court ‘‘may in the interests of justice notice plain error
not brought to the attention of the trial court. . . .’’
Practice Book § 60-5. Application of the plain error doc-
trine is nevertheless ‘‘reserved for truly extraordinary
situations [in which] the existence of the error is so
obvious that it affects the fairness and integrity of and
public confidence in the judicial proceedings.’’ (Internal
quotation marks omitted.) State v. Myers, 290 Conn.
278, 287–88, 963 A.2d 11 (2009). ‘‘[Thus, a] defendant
cannot prevail under [the plain error doctrine] . . .
unless he demonstrates that the claimed error is both
so clear and so harmful that a failure to reverse the
judgment would result in manifest injustice.’’ (Internal
quotation marks omitted.) State v. Fagan, 280 Conn.
69, 87, 905 A.2d 1101 (2006), cert. denied, 549 U.S. 1269,
127 S. Ct. 1491, 167 L. Ed. 2d 236 (2007).
   During the state’s redirect examination of Vailonis
and prior to her giving her opinion about the origin
of the bloodstain on the tissue, she testified that her
background and experience included having been ‘‘pro-
ficiency tested in blood spatter analysis.’’ She then gave
her opinion that the bloodstain on the tissue appeared
to have been made by ‘‘some sort of fingerprint’’ rather
than from blood that was cast onto the tissue as a drop
or drip. She clarified on cross-examination that she was
not saying the stain was a thumbprint or fingerprint,
but ‘‘a finger-type print,’’ i.e., the stain was made by a
finger. At no point during this testimony did the defen-
dant raise any objection to the testimony, nor did he
ask for a continuance or for an opportunity to voir dire
Vailonis outside the presence of the jury. By failing to
make a seasonable objection to Vailonis’ qualifications
to give an opinion about the mechanism by which the
blood was transferred to the tissue or to whether her
opinion was based on scientific methods that should
be subject to a validity assessment in accordance with
Porter, defense counsel essentially acquiesced to the
admission of this opinion testimony. The defendant
allowed the testimony to come in unchallenged and
failed to alert the court to any potential error until much
later in the examination of this witness.
   This inaction was compounded by defense counsel’s
subsequent recross-examination of Vailonis. Counsel
asked Vailonis whether her opinion about the cause of
the bloodstain was in any report she had filed. She
indicated that it was not. That line of questioning may
have implicated the credibility of and possibly the
weight that should be afforded to Vailonis’ opinion,
but did not go to its admissibility. In addition, Vailonis
indicated in response to questions on recross-examina-
tion that her opinion was made on the basis of her
specialized knowledge and experience in observing
bloodstains, not on any particular scientific method.
That testimony seems to undermine any assertion that
the court should have recognized sua sponte the need
for a Porter hearing. See State v. Guilbert, supra, 306
Conn. 230–31 (additional hurdle of Porter hearing
needed only if innovative scientific methodology under-
lies opinion testimony); State v. Vumback, 68 Conn.
App. 313, 329–31, 791 A.2d 569 (2002) (if witness does
not apply scientific instrument or test to evidence, Por-
ter not applicable), aff’d, 263 Conn. 215, 819 A.2d 250
(2003).
  It was not until the defendant, in hindsight, moved
to strike the testimony that he elected to raise any
objection to Vailonis’ testimony, and even then that
objection was limited to a claim of unfair surprise and
that the testimony fell outside the standard recognized
for scientific evidence. The defendant was silent as to
whether Vailonis properly had been disclosed or was
sufficiently qualified as an expert in the field of blood
spatter analysis. The defendant never articulated to the
trial court the argument he now raises on appeal, and,
accordingly, we decline to review it as unpreserved.
   We further decline to order a new trial on the basis
of plain error. Although the defendant contends that
the state had an obligation to ‘‘formally’’ qualify Vailonis
as an expert in blood spatter analysis, she testified
without objection that she had both training and exper-
tise in this area. The defendant has failed to demonstrate
that by allowing Vailonis to express an opinion as to
the cause of a bloodstain, the court committed the type
of obvious and readily discernible error that would war-
rant application of the plain error doctrine.
   We also agree with the state that the defendant’s
briefing of plain error borders on inadequate. The defen-
dant cites § 7-1 of the Connecticut Code of Evidence
in support of his claim,10 but provides no analysis of
that code section or its applicability to the circum-
stances here. The defendant also cites without analysis
this court’s discussion of impermissible lay opinions in
State v. Holley, 160 Conn. App. 578, 620–22, 127 A.3d
221 (2015). Our decision in Holley, however, was
reversed by our Supreme Court after the filing of the
defendant’s brief and, thus, is of limited precedential
value. See State v. Holley, 327 Conn. 576, 175 A.3d 514
(2018). We simply are unpersuaded that the defendant’s
unpreserved evidentiary claim rises to the level of an
‘‘extraordinary [situation in which] the existence of the
error is so obvious that it affects the fairness and integ-
rity of and public confidence in the judicial proceed-
ings.’’ (Internal quotation marks omitted.) State v.
Myers, supra, 290 Conn. 287–88.
                             B
   The defendant next argues that the trial court improp-
erly denied his oral motion to strike Vailonis’ testimony
on the basis of its erroneous conclusion that the jury
was capable of determining the cause of the bloodstain
from its own knowledge and experience. We are not
persuaded that the court abused its discretion in declin-
ing to strike the testimony.
   A careful review of the record leads us to conclude
that although the trial court refused to grant the defen-
dant’s motion to strike Vailonis’ testimony, the court
nevertheless effectively granted the relief he sought
by indicating to the jurors that they could decide for
themselves on the basis of their own observations
whether they agreed with what the court referred to
as Vailonis’ subjective opinion about how the bloodstain
got on the tissue. Stated another way, the court through
its comments stripped from Vailonis’ testimony any
patina of expert gloss regarding her opinion about the
mechanism by which the blood was transferred to
the tissue.
   The defendant, in raising the motion to strike, claimed
that Vailonis’ testimony fell ‘‘outside the standards . . .
for scientific testimony.’’ Thus, the defendant was con-
cerned that if Vailonis’ testimony was allowed to stand,
it would do so with an impermissible patina of expert
opinion and, thus, might unfairly carry with it a far
greater weight than that to which it was entitled. The
trial court’s statement in denying the motion to strike
essentially transformed Vailonis’ opinion from expert
testimony to merely a lay opinion that was based on
her observations, which the jury was instructed to eval-
uate for itself on the basis of its own observation of
the evidence.
  The defendant never objected to the court’s state-
ment to the jury that, in essence, the jury could use its
own powers of observation to determine whether the
blood on the tissue was a result of blood spatter or
someone touching the tissue with a bloody finger. The
fact that the defendant raised no further objection to
the court’s ruling or asked to be heard further on the
topic suggests that the defendant was satisfied with the
court’s resolution of the matter.
   Finally, at no time during the colloquy on the defen-
dant’s oral motion to strike did the defendant expressly
ask the court to conduct a Porter hearing at which a
record could have been made as to whether Vailonis’
observations regarding the bloodstain were properly
viewed as scientific evidence, what standards, if any,
were applicable to determinations involving the causal-
ity of bloodstains, and whether those standards were
followed here. We need not decide those issues here
because they were not expressly raised by the defen-
dant before the trial court.
                            C
   Finally, the defendant argues that the court improp-
erly admitted Vailonis’ opinion regarding the cause of
the bloodstain because that opinion had not been dis-
closed previously and, therefore, unfairly ambushed the
defense. The defendant maintains that he was not pro-
vided with a report or any other notice indicating that
Vailonis had formed an opinion as to how the bloodstain
on the tissue was formed. As a result, the defendant
claims, he had no opportunity to research Vailonis’ cre-
dentials, to consult with his own experts, or to research
‘‘whether her admittedly subjective opinion could have
been affected by knowing the prosecution theory of the
case and that the first trial ended in a mistrial.’’11 We
are unpersuaded for a number of reasons.
  First, and perhaps most importantly, although the
defendant claims that he was ambushed by Vailonis’
testimony, he never asked for a continuance in order
to attempt to remedy the alleged unfair surprise. See
State v. White, 139 Conn. App. 430, 441, 55 A.3d 818
(2012) (defendant required to utilize available court
procedures to protect rights, including requests for con-
tinuance), cert. denied, 307 Conn. 953, 58 A.3d 975
(2013). Such a request would have allowed the court
to weigh the possibility of granting the defendant addi-
tional time to assess whether it would be necessary to
consult his own expert or to conduct additional
research. The defendant suggests that the court likely
would have been unwilling to grant a continuance at
this stage of the proceedings. By failing to inquire, how-
ever, the defendant deprived the court of the opportu-
nity to assess the situation and to exercise its discretion.
See State v. Hoskie, 74 Conn. App. 663, 673–74, 813
A.2d 136 (declining to speculate how trial court would
have responded to timely request for continuance), cert.
denied, 263 Conn. 904, 819 A.2d 837 (2003); see also
State v. Cooke, 134 Conn. App. 573, 578–79, 39 A.3d
1178 (noting trial court’s broad discretion to remedy
discovery issues and that rectification of prejudice by
granting continuance preferred to suppressing other-
wise admissible evidence, ‘‘ ‘a severe sanction which
should not be invoked lightly’ ’’), cert. denied, 305 Conn.
903, 43 A.3d 662 (2012).
   Second, the defendant contends that prior disclosure
would have allowed the trial court to exercise its gate-
keeping function ‘‘to preclude the use of testimony
based on obscure scientific theories . . . that [have]
the potential to mislead lay jurors awed by an aura
of mystic infallibility surrounding scientific techniques,
experts and the fancy devices employed.’’ (Internal quo-
tation marks omitted.) State v. Griffin, 273 Conn. 266,
281, 869 A.2d 640 (2005). Vailonis indicated in her testi-
mony, however, that her opinion that the bloodstain on
the tissue appeared to be made by a finger rather than
from blood spatter was observational in nature. No
testimony was ever elicited that her opinion involved
scientific techniques or obscure scientific theories that
would have alerted the court that a Porter hearing was
necessary. Moreover, the defendant never requested
a hearing.
  Third, the defendant has not cited to a single case in
which a court has stricken or precluded expert testi-
mony on the ground that the opinion offered had not
been previously disclosed in a report. In fact, as the
defendant recognizes, our Supreme Court has upheld
the admission of expert testimony given at trial despite
there having been no prior disclosure in a report. See
State v. Genotti, 220 Conn. 796, 808–809, 601 A.2d
1013 (1992).
   Finally, the defendant urges us to hold that a forensic
expert cannot give any opinion testimony unless there
was ‘‘prior disclosure of the expert’s intention to so
testify, and prior disclosure of the expert’s opinion and
basis for it.’’ Such a rule, if adopted, would be far too
rigid in its application and would unnecessarily ham-
string the discretion of the trial court, which, as we
have already indicated, has far less draconian remedies
available to it if the court determines that the defendant
has been unfairly surprised, such as granting a continu-
ance or allowing the defendant to conduct further voir
dire outside the presence of the jury.
   In sum, we are not persuaded that the court abused
its considerable discretion by denying the defendant’s
unseasonable motion to strike Vailonis’ opinion tes-
timony.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of family violence, we decline to use the defendant’s full name or
to identify the victim or others through whom the victim’s identity may be
ascertained. See General Statutes § 54-86e.
   1
     B moved out of C’s home after she and C had an argument that resulted
in the police being called. B suffered from dementia that complicated her
relationship with her children.
   2
     Although the murder weapon never was recovered, a state medical exam-
iner testified at trial that the injuries to the victims were created by an
object with both a round, blunt side and a hatchet-type side, such as found
on a Sheetrock hammer.
   3
     In his brief, the defendant seems to attempt to shift the burden to the
state to demonstrate that any established impropriety was harmless beyond
a reasonable doubt. Because the defendant’s claim, however, implicates
only his general due process right to a fair trial and not an alleged deprivation
of a ‘‘specifically enumerated constitutional right, such as the fifth amend-
ment right to remain silent or the sixth amendment right to confront one’s
accusers’’; State v. Payne, supra, 303 Conn. 563; the burden of demonstrating
harm from any claimed impropriety remains with the defendant. See id.,
562–63 (clarifying applicable standard of review).
   4
     As part of this claim, the defendant quotes from statements made by
the prosecutor to the court outside the presence of the jury while arguing
against the defendant’s motion for a judgment of acquittal. The defendant
has not challenged the court’s ruling on the motion for a judgment of acquittal
on appeal. Further, because those remarks were not made during closing
arguments, they fall outside the scope of the defendant’s prosecutorial impro-
priety claim.
   5
     As used in this context, a mixed sample refers to a biological sample
that contains DNA from multiple contributors.
   6
     The defendant also suggests that the prosecutor employed ‘‘the prosecu-
tor’s fallacy’’ during his closing argument. There is no merit to this argument.
   ‘‘A prosecutor employs the prosecutor’s fallacy by equating random match
probability with source probability in relation to DNA evidence. Random
match probability and source probability are distinguishable. The prosecu-
tor’s fallacy is the assumption that the random match probability is the
same as the probability that the defendant was not the source of the DNA
sample. . . . Random match probability is the probability a member of the
general population would share the same DNA with the defendant. . . .
Source probability is the probability that someone other than the defendant
is the source of the DNA found at the crime scene.’’ (Internal quotation
marks omitted.) State v. Small, supra, 180 Conn. App. 685.
   The prosecutor in this case never mentioned the probability statistics
testified to by Carreiro, did not equate random match probability with source
probability, and never expressed that there was a certain percentage proba-
bility that the defendant was guilty on the basis of the DNA evidence.
We agree with the state that no part of the prosecutor’s closing argument
implicates the prosecutor’s fallacy.
   7
     For example, the defendant never raised any objection that the testimony
regarding the ‘‘swiping motion’’ was speculative or that such a characteristic
lacked evidentiary significance and, therefore, should not have been admit-
ted. Once admitted, for the reasons we discuss, the prosecutor was free to
refer to any evidence in his closing argument as long as he did not invite
the jury to draw unreasonable inferences from that evidence. See State v.
Elmer G., 176 Conn. App. 343, 382, 170 A.3d 749, cert. granted on other
grounds, 327 Conn. 971, 173 A.3d 952 (2017).
   8
     The defendant also invites us to exercise our supervisory authority over
the administration of justice to adopt a rule that would require all forensic
experts to document and disclose their conclusions and the basis for them
before being permitted to testify regarding the same. We decline that invita-
tion. Exercise of our inherent supervisory authority ‘‘is an extraordinary
remedy to be invoked only when circumstances are such that the issue at
hand, while not rising to the level of a constitutional violation, is nonetheless
of utmost seriousness, not only for the integrity of a particular trial but also
for the perceived fairness of the judicial system as a whole.’’ (Emphasis
omitted; internal quotation marks omitted.) State v. Lockhart, 298 Conn.
537, 576, 4 A.3d 1176 (2010). The rule proposed by the defendant would
unnecessarily burden the wide discretion we have afforded to trial courts
to determine on a case-by-case basis the admissibility of expert testimony.
Further, safeguards already exist to prevent unfair surprise, such as the
granting of a continuance to the opposing party if warranted.
   9
     The following is the relevant portion of the colloquy between Vailonis
and defense counsel during cross-examination about the tissue:
   ‘‘Q. You made three different pieces out of what was the wad of tissue?
   ‘‘A. Yes.
   ‘‘Q. Okay. Was it one of them that had a blood-like substance on it?
   ‘‘A. Yes.
   ‘‘Q. Okay. And then the other two were the one—pieces that it appeared
that there was something on it, but it was—did not appear to be blood?
   ‘‘A. I tested that area for the presence of amylase, the enzyme that is used
in our saliva secretions to digest carbohydrates. So, the—that was the two
pieces I sent.
   ‘‘Q. Okay. Fair to say with regard to that particular item, that tissue, you
can’t determine how old that tissue is?
   ‘‘A. No, I cannot.
   ‘‘Q. Or how long a substance has been on that tissue?
   ‘‘A. I—no.
   ‘‘Q. All right. Even—even the blood-like substance, you wouldn’t know?
   ‘‘A. No.
   ‘‘Q. Just based on your training and experience can you look at a—blood-
like stain and make a determination that, well, that one appears to be older,
this one appears to be newer?
   ‘‘A. Well, in grand terms, yes. If something is very, very old, I can tell a
very, very old stain from a newer stain, but it would have to be years or
decades later.
   ‘‘Q. And a lot of that would be based on the fact that the item itself
happens to be old?
   ‘‘A. And the bloodstain kind of fades out.
   ‘‘Q. Okay. But with regard to [the tissue], you can’t make a determination
like that?
   ‘‘A. Correct.
   ‘‘Q. And with regard to this—the amylase, that comes from—this could
be something as if someone had blown their nose in a Kleenex?
   ‘‘A. Correct.
   ‘‘Q. Or had spit something into Kleenex?
   ‘‘A. Yes.
   ‘‘Q. Right. The amylase would be present in both of those particular sce-
narios?
   ‘‘A. Yes.
   ‘‘Q. Okay. And fair to say you don’t know how it got there?
   ‘‘A. I do not.’’
   10
      Section 7-1 of the Connecticut Code of Evidence provides: ‘‘If a witness
is not testifying as an expert, the witness may not testify in the form of an
opinion, unless the opinion is rationally based on the perception of the
witness and is helpful to a clear understanding of the testimony of the
witness or the determination of a fact in issue.’’
   11
      The defendant also makes a number of arguments suggesting that he had
no opportunity to discover whether Vailonis followed proper methodology
or what that methodology required. Vailonis testified, however, that she had
not engaged in any scientific method in reaching her conclusion that the
blood on the tissue appeared to have been transferred by a finger and not
by blood spatter. Instead, she relied only on her training and experience
observing bloody objects. There is nothing in the record to suggest that
she employed any scientific methodology and, as indicated previously, the
defendant could have asked questions relative to her qualifications, but
chose not to do so, nor did he ask for a continuance to do further research.